Case 1:21-cv-01907-RBJ Document 1-18 Filed 07/14/21 USDC Colorado Page 1 of 3




                            EXHIBIT J
Case 1:21-cv-01907-RBJ Document 1-18 Filed 07/14/21 USDC Colorado Page 2 of 3




June 21, 2021

Mr. Dale Case, Director of Community Planning and Permitting
Boulder County Community Planning and Permitting
2045 13th Street
Boulder, CO 80302

Re: Docket SI-20-0003: Gross Reservoir & Dam Expansion – Denver Water’s
Response to Re-Referral Agency and Public Comments on 1041 Permit
Application

Dear Mr. Case,

       On June 8, 2021, Boulder County transmitted to us a third set of referral agency
comments concerning our 1041 Permit Application, Docket SI-20-0003: Gross
Reservoir and Dam Expansion Project (GRE Project). The June 8 letter from the
Planning Division Manager asked us to specify whether we intend to submit further
materials in support of our application. We do not intend to do so. As we requested in
our April 28, 2021, submittal to your office, we respectfully request that the County
move forward on the extensive record that we already have provided in support of our
application.

       The June 8 letter lists several topics on which your office believes that we have
provided insufficient information. These issues include: haul routes and vegetation
issues associated with tree removal work; measures to address traffic associated with
future recreation plans; detour routes; measures to address ridesharing, dust, noise,
and traffic generated by workforce commuting and construction equipment; and
possible erosion from quarry operations. We addressed each of these issues in the draft
Tree Removal Plan, Recreation Management and Recreation Monitoring Plans, Quarry
Operations and Quarry Reclamation Plans, and Traffic Management Plan that we
provided for your review and comment pursuant to the schedule and process specified
in FERC’s order.

        We also previously have explained that other issues you raise, such as concerns
regarding purpose and need for the project, viewsheds, groundwater, and plant and
animal species, have been analyzed and addressed through the extensive federal and
state permitting process for the GRE Project. We have pointed the County to
information in the record on those subjects, and to the extent feasible and appropriate,
we have provided additional information to attempt to satisfy the County’s requests.
Additionally, when possible, we have proposed additional mitigation measures to the
County and solicited the County’s input about measures that the County might want us
to include in our upcoming federally required reports and documentation. The County
has not provided us with concrete feedback in response to our proposals, but instead
has continued to request an ever-widening range of additional reports and studies that,
if pursued, would duplicate the federal permitting process and lead us into
noncompliance with the construction deadlines in FERC’s order.
Case 1:21-cv-01907-RBJ Document 1-18 Filed 07/14/21 USDC Colorado Page 3 of 3


Mr. Dale Case
June 21, 2021
Page 2
       Because the County did not place our application on the agenda for the Boulder
County Land Use Planning Commission’s June 2021 meeting, we are increasingly
concerned that it will not be possible to obtain a final permit approval from the Board of
County Commissioners by August, which is necessary so that we can begin work on the
intersection and road improvements and other steps essential to meet FERC’s
construction deadlines. Accordingly, while we remain open to discussing conditions of
approval or additional mitigation that the County believes is necessary to issue the 1041
permit, we again request that the County put our application on a schedule to achieve
an August approval.

       If you have any questions or comments on this letter, please contact me directly
at 303-628-6508 or jeff.martin@denverwater.org. Thank you again for your time and
consideration on this application.

Sincerely,




Jeff Martin, P.E.
Gross Reservoir Expansion Program Manager

cc: File
